Citation Nr: 0007807	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for tinnitus, rated 10 
percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, rated 
zero percent disabling.  

4.  Entitlement to an increased rating for sinusitis, rated 
zero percent disabling.  

5.  Entitlement to an increased rating for rhinitis, rated 
zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

The veteran further claimed that service connection was 
warranted for erosive esophagitis.  In an August 1996 rating 
action, service connection was granted for that disorder, and 
a 10 percent rating was awarded.  The veteran's letter, dated 
in December 1997, was accepted as a claim for an increased 
rating for the erosive esophagitis, as it was received more 
than a year after the August 1996 rating action.  In a July 
1999 rating action, the 10 percent rating was apparently 
continued.  While this disorder was discussed in the 
September 1999 supplemental statement of the case (SSOC), it 
was not listed as one of the appealed disabilities, and there 
is no indication that the veteran submitted a timely 
substantive appeal.  Therefore, this issue is not before the 
Board for action.  

FINDINGS OF FACT

1.  The veteran's cervical strain does not result in either 
more than mild limitation of motion or significant limitation 
of function.  

2.  The veteran's tinnitus is rated at the maximum schedular 
evaluation, and there is no indication that the disorder 
results either in frequent hospitalization or marked 
interference with employability.  

3.  The veteran's hemorrhoids are no more than moderate in 
degree.

4.  The veteran's sinusitis does not result in repeated 
episodes characterized by headaches, pain and purulent 
discharge and crusting.

5.  The veteran's rhinitis does not result in any obstruction 
of either nasal passage.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cervical strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5290 (1999)

2.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.87, Code 6260 (1999)

3.  The criteria for a compensable rating for hemorrhoids are 
not met. The criteria for a compensable rating for sinusitis 
are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Code 7336 (1999)

4.  The criteria for a compensable rating for sinusitis are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Code 6510 (1999)

5.  The criteria for a compensable rating for rhinitis are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.97, Code 6522 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (a) (1999)  A review of the 
evidence of record indicates that the veteran failed to 
report for examinations scheduled in November 1997.  
Moreover, when additional examinations were scheduled in 
1999, the veteran stated that he could not make these 
appointments.  Therefore, any medical evidence which could 
have been obtained through those examinations and which may 
have been helpful to the veteran's claim are not available, 
and the Board must rather consider the evidence currently of 
record.  
 
Entitlement to an increased rating for cervical strain

The veteran's current 10 percent rating for cervical strain 
is warranted when there is slight limitation of motion.  For 
a 20 percent rating to be appropriate, there must be moderate 
limitation of motion.  38 C.F.R. § 4.71a, Part 4, Code 5290 
(1999)

A review of the evidence of record indicates that when the 
veteran was examined for the VA in November 1994, he retained 
full range of motion of the neck.  While stiffness of the 
neck was reported on private medical treatment in May 1995, 
there was no indication that there was any limitation of 
motion.  Further treatment in August 1995 indicated that the 
veteran had right shoulder and neck pain, but again, no 
limitation of motion was reported.  No cervical symptoms were 
reported when John E. Barnes, M.D, saw the veteran in June 
1997.

Given such findings, the Board has no basis by which to 
conclude that any limitation of motion of the cervical spine 
is more than mild in degree.  Accordingly, an increased 
rating on a schedular basis is not warranted.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
cervical spine disorder is rated under the provisions of 
Diagnostic Code 5290, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

When the veteran was examined in November 1994, the examiner 
specifically noted that there was no stiffness, muscle spasm 
or pain.  Off and on stiffness in the neck, present since 
1993, was reported on outpatient treatment in May 1995, and 
the veteran again reported stiffness when he was seen in June 
1995.  He further reported pain when he was seen in August 
1995 and January 1996.  However, at no time were aggressive 
procedures contemplated, but rather medication and heat were 
prescribed.  Given such limited findings on examination and 
repeated treatment, the Board finds that the cervical spine 
disorder does not result in significant limitation of 
function.  Therefore, an increased rating under the 
provisions of §§ 4.40 and 4.45 is not appropriate.  

Entitlement to an increased rating for tinnitus

The veteran is currently rated at the maximum evaluation for 
tinnitus.  38 C.F.R. § 4.87, Part 4, Code 6260 (1999).  For 
an increased rating to be warranted, therefore, the veteran 
must qualify for an extraschedular rating.  The provisions of 
38 C.F.R. § 3.321 allow for the grant of an extraschedular 
rating when there is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 

There is no evidence that the veteran has required 
hospitalization for the tinnitus, nor does the veteran so 
contend.  In fact, in a statement received in December 1997, 
the veteran asked "How do you get treatment for 
tinnitus????"  Additionally, the veteran has not provided 
any evidence indicating that the tinnitus results in 
interference with employment, much less that this 
interference is marked in degree.  

Under such circumstances, an increased rating for the 
tinnitus is not warranted.  To this extent, therefore, the 
veteran's claim must be denied.  

Entitlement to an increased rating for hemorrhoids

The current zero percent rating is appropriate when the 
hemorrhoids are mild or moderate.  For a 10 percent rating to 
be warranted, the hemorrhoids must be large or thrombotic, 
irreducible, and with excessive redundant tissue.  38 C.F.R. 
§ 4.114, Part 4, Code 7336 (1999).

When the veteran underwent an examination on a fee basis in 
November 1994, there were no protruding hemorrhoids, and 
there was no sign of any bleeding.  Reports of private 
medical treatment shows that when the veteran was seen in 
November 1997, there were internal hemorrhoids with fissure.  
No other symptomatology related to hemorrhoids was 
demonstrated on multiple outpatient treatment records.  

Given the limited symptomatology shown on examination, and in 
view of the fact that only limited treatment was required for 
the disorder, the Board concludes that the veteran's 
hemorrhoids cannot be described as more than moderate in 
degree.  Therefore, a compensable rating would not be 
appropriate, and to this extent, the veteran's appeal must be 
denied.  


Entitlement to an increased rating for sinusitis and rhinitis

The veteran's sinusitis is currently rated as zero percent 
disabling.  This rating is appropriate when the disorder is 
detected by X-ray films only.  For a 10 percent rating to be 
warranted, there must be one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Part 4, Code 6510 (1999)  

A 10 percent rating is warranted for rhinitis when the 
disorder is without polyps, but results in greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, Part 4, 
Code 6522 (1999).

Under the provision of 38 C.F.R. § 4.31 (1999), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

In reviewing the evidence of record, the Board notes that 
when the veteran was examined in November 1994, he stated 
that he had a lot of post nasal drainage and that he coughed 
up a considerable amount of phlegm in the morning.  He 
indicated that this symptomatology was the result of both the 
rhinitis and the sinusitis.  On examination, the nares were 
open, and there were normal mucous membranes.  The examiner 
concluded that that the rhinitis and sinusitis were chronic 
and recurrent primarily by history.  The examiner based this 
opinion on the fact that there was no sinus pain on 
palpation, the nares were open, and there was no particular 
postnasal drainage on examination of the throat.  A review of 
the reports of outpatient treatment does not show any 
diagnosis, symptomatology or treatment for rhinitis.  In a 
November 1997 private treatment note, it was indicated that 
there was tenderness of the cheeks resulting from sinusitis, 
but no purulent discharge or crusting was noted.    

As noted, for a compensable rating to be warranted for the 
sinusitis, there must be one or two incapacitating episodes 
of the disorder per year, requiring prolonged treatment, or 
three to six non annual incapacitating episodes, marked by 
headaches, pain, and purulent discharge or crusting.  In view 
of the fact that no treatment has been reported, the Board 
finds no basis to conclude that the sinusitis results in 
incapacitating episodes.  Moreover, while the veteran had 
reported a history of drainage and phlegm when he was 
examined in November 1994, no such symptomatology was shown 
on examination.  Additionally, no such symptomatology was 
demonstrated on subsequent reports of outpatient treatment.  
Therefore, the evidence does not support a compensable rating 
for sinusitis.  

Turning to the veteran's rhinitis, the Board notes that on 
examination, the nasal passages were open.  The reports of 
treatment do not show that there is any obstruction of either 
of the nasal passages.  Given such limited symptomatology, 
the Board finds that the requirements for a compensable 
rating are not met, and that an increased rating for the 
rhinitis is not appropriate.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  



ORDER

Increased ratings for cervical strain, tinnitus, hemorrhoids, 
sinusitis, or rhinitis are denied.  

		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

